Case 3:20-cv-00691-JAG-EWH Document5 Filed 01/21/21 Page 1 of 1 PagelD# 37

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOSE VIRGILIO AGUILAR-HERNANDEZ,

Petitioner,
v. Civil Action No. 3:20CV691
WILLIAM BARR, et al.,

Respondents.

MEMORANDUM OPINION
By Memorandum Order entered on October 19, 2020, 2013, the Court conditionally
docketed Petitioner’s action. On November 13, 2020. United States Postal Service returned the
October 19, 2020 Memorandum Order to the Court marked, returned to sender and “Released.”
Since that date, Petitioner has not contacted the Court to provide a current address. Petitioner’s
failure to contact the Court and provide a current address indicates his lack of interest in

prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED

WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

i J)

John A. Gibney, Jr. i -
Date: L| January 2021 United States District Judge

Richmond, Virginia

 

 

 
